Heather Stanley Christian, M.D. v. Maternal-Fetal Medicine Associates of Maryland, LLC, et
al., No. 51, September Term, 2017. Opinion by Greene, J.

CIVIL PROCEDURE — MARYLAND RULE 1-341 ATTORNEY’S FEES — NO
SUBSTANTIAL JUSTIFICATION — NO EVIDENCE

The Court of Appeals held that a trial court properly found no substantial justification for claims
brought by a party when no evidence supported the causes of action alleged. A claim or
litigation position lacks substantial justification if a party has no “reasonable basis for believing
that the claims would generate an issue of fact for the fact finder,” see Inlet Assocs. v. Harrison
Inn Inlet, Inc., 324 Md. 254, 268, 596 A.2d 1049, 1056 (1991); or the claim or litigation position
“is not fairly debatable, not colorable, or not within the realm of legitimate advocacy,” see URS
Corp. v. Fort Myer Construction Corp., 452 Md. 48, 72, 156 A.3d 753, 768 (2017). In the
present case, the hearing judge found that Petitioner’s fraudulent inducement, negligent
misrepresentation, and wrongful termination claims failed the objective test set forth in Inlet
Assocs. and therefore fell outside the realm of legitimate advocacy. After our review of the
record, we find that the hearing judge did not commit clear error in making those
determinations.

CIVIL PROCEDURE — MARYLAND RULE 1-341 ATTORNEY’S FEES —
MULTIPLE COUNT CLAIMS

The Court of Appeals held that a court must make specific findings of fact, on the record,
regarding the reasonableness of the fees requested by an aggrieved party pursuant to Maryland
Rule 1-341. In particular, when a court is faced with multiple counts where some counts satisfy
the standard of substantial justification and others do not, the court must determine that the
particular attorney’s fees imposed are reasonable in light of what the party incurred while
defending unjustified claims. The Court of Appeals affirmed the judgment of the Court of
Special Appeals and remanded the case to the trial court to make specific findings of fact
regarding the amount of attorney’s fees awarded for each of the unjustified claims.

CIVIL PROCEDURE — MARYLAND RULE 1-341 ATTORNEY’S FEES —BUT-FOR
TEST

The Court of Appeals held that Fox v. Vice, 563 U.S. 826, 131 S. Ct. 2205, 180 L. Ed. 2d 45
(2011), was persuasive authority to the extent that the “but-for” test is consistent with
Maryland’s jurisprudence with regard to Rule 1-341. See Barnes v. Rosenthal Toyota, Inc.,
126 Md. App. 97, 106, 727 A.2d 431, 436 (1999); Beery v. Md. Med. Laboratory, Inc., 89 Md.
App. 81, 102, 597 A.2d 516, 527 (1991). When granting an award of attorney’s fees pursuant
to Rule 1-341, a judge may award fees for “the expenses actually incurred as a result” of a
litigation position that lacked substantial justification or was brought in bad faith.
Circuit Court for Montgomery County         IN THE COURT OF APPEALS
Case No. 281804
Argued: February 2, 2018                           OF MARYLAND

                                                          No. 51

                                                September Term, 2017

                                      ______________________________________

                                          HEATHER STANLEY CHRISTIAN

                                                            v.
                                         MATERNAL-FETAL MEDICINE
                                      ASSOCIATES OF MARYLAND, LLC, et al.


                                           Barbera, CJ.
                                           Greene,
                                           Adkins,
                                           McDonald,
                                           Watts,
                                           Hotten,
                                           Getty,

                                                        JJ.
                                      ______________________________________

                                                 Opinion by Greene, J.
                                      ______________________________________

                                           Filed: April 23, 2018
       The questions before us in this case involve the application of Maryland Rule 1-

341(a), the rule granting a court authority to award attorney’s fees to an adverse party who

was subjected to proceedings that were brought in bad faith or lacked substantial

justification. We are called upon to determine what findings a court must make in order to

require attorney’s fees to be paid to an adverse party. Also we are tasked with determining

the appropriate means for calculating attorney’s fees, pursuant to Maryland Rule 1-341(a),

when a court determines that a party’s complaint includes claims that have substantial

justification and claims that lack substantial justification. Petitioner, Heather Stanley-

Christian, M.D. (“Petitioner” or “Dr. Christian”) sued Respondents, Maternal-Fetal

Medicine Associates of Maryland, LLC (“Maternal-Fetal”), and its principal, Sheri L.

Hamersley, M.D. (“Dr. Hamersley”) (collectively “Respondents”), after a disagreement

that ultimately resulted in Petitioner ending her employment with Respondents. Dr.

Christian brought multiple causes of action against Respondents, and Respondents

prevailed in having the trial judge dispose of Petitioner’s claims after the close of all the

evidence.

       Respondents then requested an award of attorney’s fees under Maryland Rule 1-

341. During the hearing for attorney’s fees, the hearing judge found no substantial

justification, pursuant to Rule 1-341(a), for each of the claims brought by Petitioner against

Respondents. The hearing judge awarded $300,000 in attorney’s fees to Respondents.

       Petitioner appealed to the Court of Special Appeals, and that court vacated the

judgment entered in the Circuit Court. Maternal-Fetal Medicine Assocs. v. Christian, No.

0967, 2009 (Md. Ct. Spec. App., July 24, 2013). The Court of Special Appeals affirmed
the hearing judge’s findings of no substantial justification for the fraudulent inducement,

negligent misrepresentation, and wrongful termination claims. Id. The Court of Special

Appeals, however, reversed the hearing judge’s findings of no substantial justification for

the breach of contract and tortious interference with contract claims. Id.

       We granted certiorari and affirm the judgment of the Court of Special Appeals. We

hold that the hearing judge did not commit clear error in finding no substantial justification

for the claims brought by Petitioner, namely, fraudulent inducement, negligent

misrepresentation, and wrongful termination. We determine, however, that the hearing

judge abused his discretion in assessing $300,000 in attorney’s fees against Petitioner

without articulating how he calculated the fees. Therefore, we affirm the judgment of the

Court of Special Appeals vacating the award of attorney’s fees and we remand the case to

the Circuit Court for further fact finding.

                                              I.

       This case has meandered through the judicial system for over a decade, and,

unfortunately for the parties, its odyssey does not end with us. Dr. Christian entered into

an employment agreement with Maternal-Fetal on November 14, 2005.1                   After a

deterioration in relations between Drs. Christian and Hamersley, Dr. Christian left her

employment with Maternal-Fetal on July 17, 2006. In March 2007, Petitioner began

employment at Greater Washington Maternal-Fetal Medicine and Genetics (“Greater


1
  Included in the employment agreement was a non-compete clause that stated that Dr.
Christian could not practice medicine in Montgomery County, the “North West section” of
Washington D.C., and/or within 20 miles of any Maternal-Fetal office for a two-year period
following termination of her employment for any reason.
                                               2
Washington”), located in the Washington area. Soon after, Dr. Hamersley informed

Greater Washington of a non-compete agreement between Dr. Christian and Maternal-

Fetal.    Greater Washington terminated Petitioner’s employment shortly thereafter.

Petitioner, in turn, filed a complaint in the Circuit Court for Montgomery County on April

19, 2007, alleging fraudulent inducement, breach of contract, tortious interference with

contract, wrongful termination, and sought declaratory judgment, damages, attorney’s fees,

injunctive relief, and equitable relief.

         After dismissal of the original complaint without prejudice, Petitioner filed an

amended complaint on August 27, 2007. The amended complaint included all five of the

original claims and added a claim for negligent misrepresentation. Respondents filed a

counterclaim for breach of contract, asserting that Petitioner had breached the terms of the

non-compete clause. Respondents filed and the trial judge granted a motion for summary

judgment in favor of Respondents on all of Petitioner’s claims, except the wrongful

termination claim. After the close of plaintiff’s case in chief, Respondents moved for

judgment as a matter of law, which the trial court denied. The trial judge, however, granted

Respondents’ renewed motion for judgment at the close of all the evidence. When granting

judgment on the wrongful termination claim, the trial judge explained:

         [Petitioner] has demonstrated that it wasn’t intolerable to the point that she
         was required to leave. She only made that decision to leave when
         [Respondents] wouldn’t accede to her financial request to up the ante in what
         she was getting paid and to shorten the time and increase the amount of
         business that she could buy from the [Respondents].

Additionally, the trial judge found that “[Petitioner] made allegations and assertions of

changed billing records for which there’s no proof that Dr. Hamersley changed them.

                                               3
[Also] [t]here was not evidence that [Dr. Christian] was threatened ever of being fired.”

The jury returned a verdict in favor of Respondents on the breach of contract counterclaim

and awarded damages in the amount of $22,902.

       After the jury returned its verdict on Respondents’ counterclaim, Respondents filed

a motion for attorney’s fees and expenses pursuant to Maryland Rule 1-341. On December

29, 2009, the hearing judge indicated he would assess attorney’s fees in an amount to be

determined upon submission of the legal bills to the court. The hearing judge awarded

$300,000 in attorney’s fees and costs on July 25, 2011. Both parties noted timely appeals.

                                     The First Appeal

       On the first appeal, the Court of Special Appeals addressed four questions.

Maternal-Fetal Medicine Assocs. v. Christian, No. 0967, 2009 (Md. Ct. Spec. App., July

24, 2013). The only one relevant to our inquiry is whether the trial court erred in awarding

$300,000 in attorney’s fees to Respondents.2 Id. In its unreported opinion, the Court of



2
 The four questions the Court of Special Appeals answered were:
       1. Did the trial court abuse its discretion by instructing the jury that
          Christian would not be liable for breaching the non-competition provision
          in the parties’ employment agreement if Maternal-Fetal had materially
          breached the contract in a way sufficient to merit rescinding the contract
          as a whole or, in the alternative, if Christian’s breach was not material?
       2. Did the trial court err in denying Maternal-Fetal’s motion for judgment
          notwithstanding the verdict on its claim for liquidated damages for
          Christian’s breach of the non-competition provision?
       3. Did the trial court err in awarding $300,000 in attorney’s fees to
          Maternal-Fetal?
       4. Did the trial court err by refusing to submit any of Christian’s contract
          and tort claims against Maternal-Fetal and Hamersley to the jury?
Maternal-Fetal Medicine Assocs. v. Christian, No. 0967, 2009 (Md. Ct. Spec. App.,
July 24, 2013).
                                             4
Special Appeals grappled with the basis of the trial court’s award of fees, and remanded

for clarification. Id. The Court of Special Appeals identified that an award of attorney’s

fees based on the contractual provision for fees would have been improper, signaling to the

trial court that an articulation of a basis beyond the contract itself was necessary. Id.

       On remand, the Circuit Court requested supplemental briefing and held an

additional hearing specific to the issue of attorney’s fees. On February 3, 2015, the hearing

judge entered a Memorandum Opinion & Order in which he explained, in part, the basis

for his award of attorney’s fees. The hearing judge cited Inlet Assocs. v. Harrison Inn Inlet,

Inc., 324 Md. 254, 596 A.2d 1049 (1991), and then determined whether there was a lack

of substantial justification for each party’s litigation position. In his discussion, the hearing

judge found that each claim brought by Petitioner lacked substantial justification. The

judge explained:

       1. Medical Billing and Prescription of Lovenox:

       The basis for most of Dr. Christian’s claims was [Respondents’] medical
       billing and prescription of the drug Lovenox. Dr. Christian’s allegations of
       misconduct regarding these issues lack merit.

       Dr. Christian alleged [Respondents] overbilled patients and Dr. Hamersley
       improperly signed billing forms when Dr. Christian was the physician who
       provided the service. Dr. Hamersley denied this allegation and presented
       exhibits at trial that showed billing forms alleged to be signed by Dr.
       Hamersley were actually signed by Dr. Christian. [Respondents] also
       presented evidence showing Dr. Hamersley was not even in town when the
       bills at issue were signed. [Respondents’] medical billing expert, Robin
       Roach, testified at trial that it is appropriate for a supervising physician to
       sign billing forms on behalf of a practice, and the supervising physician
       obtained no benefit from signing the forms. Dr. Christian did not retain a
       medical billing expert for trial or even cross-examine Robin Roach. While
       Dr. Christian claims that others (i.e., Wayne Kramer and Megan Sterner)
       have witnessed improper billing, none of these individuals were called as

                                               5
witnesses at trial. Dr. Christian failed to present any evidence to the jury that
[Respondents’] billing practices were illegal or unethical.

After trial, Dr. Christian has argued an advisory letter to Dr. Hamersley from
the Board of Physicians indicates fault. These letters are issued to inform,
educate or admonish a health care provider. Dr. Christian has not read the
letter nor does she have any information about its contents; however, she
admits that the letter resulted from [] allegations she made against Dr.
Hamersley. The Court will not speculate as to the contents of that letter nor
will it require Dr. Hamersley to produce it. This case has been fully litigated
and Dr. Christian had plenty of opportunity to present evidence to support
her claims, but failed to do so.

Dr. Christian also claimed Dr. Hamersley had a financial arrangement with
the manufacturers of the blood thinner, Lovenox, and Dr. Hamersley over-
prescribed Lovenox because of the financial relationship. As a result of this
allegation, [Respondents] were required to hire Adam Duhl, a medical expert
on the prescription of Lovenox during pregnancy, to justify Dr. Hamersley’s
prescription of Lovenox to patients. No evidence was brought forth by Dr.
Christian to support this claim, so this claim is without justification.

2. Fraud in the Inducement:

“[F]raudulent inducement means that a party has been led to enter into an
agreement to his or her disadvantage as a result of deceit.” Sass v. Andrew,
152 Md. App. 406, 422 (2003). This must include a willful non-disclosure
or false representation of a material fact. Id. Dr. Christian alleged Dr.
Hamersley made material omissions about patient care, billing practices, and
the treatment of employee doctor’s medical judgment and patient relations.

At [the] summary judgment [hearing], [the Circuit] Court [judge] found that
Dr. Christian failed to establish any material misrepresentation made by
[Respondents] and failed to show that [Respondents] had any intent to
defraud Dr. Christian. In Dr. Christian’s deposition she said that she
consulted with her mentors about the opportunity and decided to take the
position. Dr. Christian did not mention any representations by [Respondents]
that caused her to enter [into] the employment contract. Because Dr.
Christian failed to bring forth a fraudulent misrepresentation, this claim was
also without substantial justification.

3. Negligent Misrepresentation:

Similar to the issue of Fraud in the Inducement, Dr. Christian failed to plead

                                       6
      or prove any facts to support a claim of Negligent Misrepresentation. There
      is no evidence that Dr. Hamersley intended Dr. Christian to act on any
      omission or negligent misrepresentation.
                                                   *[3]
                                     *      *

      6. Constructive Discharge/Wrongful Termination:

      The standard for constructive discharge is whether the employer has
      deliberately caused or allowed the employee’s working conditions to become
      so intolerable that a reasonable person in the employee’s place would have
      felt compelled to resign. Beye v. Bureau of Nat’l Affairs, 59 Md. App. 642,
      653 (1984). Dr. Christian alleged ethical issues with [Respondents’] billing
      practices and allegations that Dr. Hamersley yelled at Dr. Christian and
      denied her access to the records rooms as the underlying facts for this claim.
      Dr. Christian complained her medical license would be jeopardized if she did
      not leave MFMA because [of Respondents’] billing practices and patient
      treatment.

      These claims are inconsistent with Dr. Christian’s actions. Prior to her
      departure from MFMA, Dr. Christian made handwritten changes to her
      employment contract. In order for Dr. Christian to stay, the conditions she
      added had to be met. They were mostly financial conditions, including the
      opportunity to purchase a 49% ownership interest in MFMA instead of the
      20-30% membership interest agreed upon in the initial contract. Dr.
      Christian also added a more favorable calculation of her bonuses and MFMA
      to pay all [] her malpractice insurance coverage.

      Dr. Christian claimed that the conditions at MFMA were so intolerable that
      she had to leave; however, she was willing to remain and purchase half of
      the practice if her financial conditions were met. Clearly the conditions were
      not so intolerable that a reasonable person in her position would leave
      because she was negotiating to stay if her demands were met. Consequently,
      the evidence presented by Dr. Christian was not even close to the standard
      required for a constructive discharge claim.




3
  Addressed in this gap were the breach of contract and tortious interference claims. The
Court of Special Appeals determined that both claims had substantial justification, thereby
reversing the hearing judge’s determinations.
                                            7
The hearing judge found that “[t]he total amount of attorney’s fees accumulated by

[Respondents] was $555,995.81.” He awarded Respondents “$300,000 in attorney’s fees

as the amount [he] f[ound] to be reasonable and necessary to defend the claims brought by

Dr. Christian without substantial justification.”

                                    The Second Appeal

       On March 2, 2015, Petitioner noted a timely appeal to the Court of Special Appeals.

In its second unreported opinion, the Court of Special Appeals vacated the judgment of the

Circuit Court. Christian v. Maternal-Fetal Medicine Assocs., No. 0013, 2015 (Md. Ct.

Spec. App., July 3, 2017). The Court of Special Appeals affirmed the hearing judge’s

findings of no substantial justification for the fraudulent inducement, negligent

misrepresentation, and wrongful termination claims. Id. However, the Court of Special

Appeals reversed the hearing judge’s findings of no substantial justification with respect

to the breach of contract and tortious interference with contract claims.4 Id. The Court of

Special Appeals then remanded the case. Id.

       This Court granted certiorari to answer the following questions, which we have

revised for clarity:

    1. Whether the hearing judge in the Circuit Court for Montgomery County committed
       clear error when he determined that Petitioner did not have substantial justification
       for the fraudulent inducement, negligent misrepresentation, and wrongful


4
  The Court of Special Appeals also held that the hearing judge’s finding of no substantial
justification for Petitioner’s declaratory judgment action was clear error. Although
Petitioner did bring a declaratory judgment action against Respondent, upon our review of
the record, we see no such determination made by the hearing judge. On remand of the
case to the Circuit Court, we direct that court to address this matter in its ruling.

                                              8
         termination claims under Maryland Rule 1-341 and whether he abused his discretion
         when he awarded $300,000 in attorney’s fees?

      2. Whether this Court should expressly adopt the “but-for” test set forth by the United
         States Supreme Court in Fox v. Vice, 563 U.S. 826 (2011) for determining awards
         of attorney’s fees?

Christian v. Maternal-Fetal Medicine Assocs. of Md., 456 Md. 78 (2017).5 We answer no

to the first question, and hold that the hearing judge did not commit clear error in entering

factual findings as explicated in the Memorandum Opinion & Order issued by the Circuit

Court. The hearing judge properly determined that Petitioner’s claims of fraudulent

inducement, negligent misrepresentation, and wrongful termination lacked substantial

justification under Md. Rule 1-341. Although the wrongful termination claim survived

summary judgment as well as a motion for judgment raised at the end of the plaintiff’s




5
    The questions, as presented, in the Petition for Certiorari were as follows:

      1. Whether the Court of Special Appeals applied the correct legal standard in
         affirming, in part, the Circuit Court’s prior determination that the petitioner did not
         have a good faith basis under Md. Rule 1-341 to bring a claim for Fraud in the
         Inducement, Negligent Misrepresentation and Wrongful Termination/Constructive
         Discharge where the Court of Special Appeals viewed the record in the light most
         favorable to Respondent, ignored evidence and inferences that supported
         Petitioner’s good faith basis to bring those claims and did not instruct the Circuit
         Court to review the entirety of information supporting Petitioner’s claims rather than
         solely the evidence admitted at trial[?]

      2. Whether this Court should expressly adopt the legal standard set forth by the United
         States Supreme Court in Fox v. Vice, 563 U.S. 826 (2011) in determining the
         movant’s burden of proof for establishing damages for a claimed violation of Md.
         Rule 1-341, namely that where a Complaint contains both frivolous and non-
         frivolous claims, the movant may only recover attorney’s fees which would not have
         been incurred but for the frivolous claims[?]

                                                9
case, the hearing judge disposed of the wrongful termination claim after Respondents’

renewed their motion for judgment.

       Notwithstanding our observation that the hearing judge was not clearly erroneous

in finding no substantial justification for these claims, we determine that the hearing judge

abused his discretion under Rule 1-341(a) when he awarded $300,000 in attorney’s fees

without explaining the basis for that award. Thus, we remand for further factual findings

regarding the amount of attorney’s fees to be paid, if any, by Petitioner, and for an

explanation as to how the court calculates the specific amount.

                                            II.

       Our task is to determine whether the trial court erred in its application of Rule 1-

341. Petitioner references various pieces of evidence that the hearing judge considered and

argues that the hearing judge did not afford appropriate weight to that evidence. Petitioner

contends that the evidence, by itself or by inference, amounts to factual disputes with

regard to substantial justification for the causes of action she brought against Respondents.

Petitioner generally refers to alleged incorrect legal determinations made by the hearing

judge, and specifically refers to the hearing judge’s alleged reliance on the grant of

summary judgment and then a renewed motion for judgment as the basis for finding no

substantial justification in the claims she brought against Respondents.6         Petitioner



6
  Even if we agree that the hearing judge relied on the fact that he granted summary
judgment and judgment as a matter of law to the claims brought by Petitioner, Petitioner
refers to no authority suggesting that this was improper. Therefore, the hearing judge was
not legally incorrect in prefacing his findings with the factual statement that none of the
claims brought by Petitioner reached the jury.
                                             10
contends that simply because the hearing judge dismissed two of her claims does not

necessarily mean that those claims lacked substantial justification. Lastly, Petitioner urges

that because she believed that unethical billing practices were occurring, regardless of their

legality or ethicality, the evidence was sufficient to create substantial justification for her

claims.

       To the contrary, Respondents contend that the hearing judge was not clearly

erroneous in finding no substantial justification for the claims brought by Petitioner.

Additionally, Respondents posit that we do not need to reach the second question because

there is no gap in Maryland law relating to how to calculate attorney’s fees. We essentially

agree and will discuss our reasons in detail later in the opinion.

       Rule 1-341 dictates the remedial authority of the court in any civil action to require

a party to pay an opposing party’s attorney’s fees for unjustified proceedings. Rule 1-

341(a) provides:

       In any civil action, if the court finds that the conduct of any party in
       maintaining or defending any proceeding was in bad faith or without
       substantial justification, the court, on motion by an adverse party, may
       require the offending party of the attorney advising the conduct or both of
       them to pay to the adverse party the costs of the proceeding and the
       reasonable expenses, including reasonable attorneys’ fees, incurred by the
       adverse party in opposing it.

       Rule 1-341 constitutes a limited exception to the American Rule, which is that,

generally, “litigants pay their own attorney’s fees regardless of the lawsuit’s outcome.”

Johnson v. Baker, 84 Md. App. 521, 527, 581 A.2d 48, 51 (1990), cert. denied, 322 Md.

131 (1991) (citing Sierra Club v. U.S. Army Corps of Engineers, 776 F.2d 383, 390 (2d

Cir. 1985)). As we have so stated, “[I]t is clear from the history of the Rule, and the case

                                              11
law interpreting it, that Rule 1-341 was intended to function primarily as a deterrent”

against abusive litigation. Worsham v. Greenfield, 435 Md. 349, 369, 78 A.3d 358, 371

(2013); see also Zdravkovich v. Bell Atlantic-Tricon Leasing Corp., 323 Md. 200, 212, 592

A.2d 498, 504 (1991) (“[Rule 1-341’s] purpose is to deter unnecessary and abusive

litigation.”). Despite its capacity as a deterrent, Rule 1-341 should not be construed as a

punishment but merely as a mechanism to place “the wronged party in the same position

as if the offending conduct had not occurred.” Major v. First Virginia Bank-Central Md.,

97 Md. App. 520, 530, 631 A.2d 127, 132 (1993), cert. denied, 334 Md. 18 (1994); see

also Beery v. Md. Med. Laboratory, Inc., 89 Md. App. 81, 102, 597 A.2d 516, 526–27

(1991), cert. denied, 325 Md. 329 (1992) (“[T]he court must be guided by the principle

that . . . despite our occasional use of the word ‘sanction,’ [Rule 1-341] is not punitive but

is intended merely to compensate the aggrieved party for their reasonable costs and

expenses, including reasonable attorney’s fees[.]”).

       Because the rule serves as a deterrent and is intended to compensate as opposed to

punish, an award of attorney’s fees is considered “an ‘extraordinary remedy,’ which should

be exercised only in rare and exceptional cases.” Barnes v. Rosenthal Toyota, Inc., 126

Md. App. 97, 105, 727 A.2d 431, 435 (1999) (quoting Black v. Fox Hills N. Cmty. Assn.

Inc., 90 Md. App. 75, 83, 599 A.2d 1228, 1232 (1992)); see also Major, 97 Md. App. at

530, 631 A.2d at 132 (“[A]warding attorney’s fees under this rule is an extraordinary

remedy, and it should be used sparingly.”); Art Form Interiors, Inc. v. Columbia Homes,

Inc., 92 Md. App. 587, 595, 609 A.2d 370, 374 (1992) (“[Rule 1-341] is reserved for the

rare and exceptional case.”); Legal Aid Bureau, Inc. v. Farmer, 74 Md. App. 707, 722, 539

                                             12
A.2d 1173, 1180 (1988) (“Rule 1-341 represents a limited exception to the general rule . .

. . It is not intended to punish legitimate advocacy.”). Judges must cautiously award

attorney’s fees to avoid firing “judicially guided missiles” at innovative legal causes,

thereby chilling access to the courts. Legal Aid Bureau, Inc. v. Bishop’s Garth Assocs. Ltd.

P’ship, 75 Md. App. 214, 224, 540 A.2d 1175, 1180, cert. denied, 313 Md. 611 (1988); see

also Dent v. Simmons, 61 Md. App. 122, 128, 485 A.2d 270, 272–73 (1985) (“A litigant

ought not be penalized for innovation or exploration beyond existing legal horizons unless

such exploration is frivolous.”); Bohle v. Thompson, 78 Md. App. 614, 639, 554 A.2d 818,

830, cert. denied, 316 Md. 364 (1989) (“A person has a right to ‘lose’ within the judicial

system without incurring the added imposition of paying the other side’s attorney’s fees”).

Therefore, judges have the responsibility of properly applying the rule to calibrate its

application such that abusive practices are deterred and aggrieved parties are compensated

without stunting the development of the law. See Needle v. White, 81 Md. App. 463, 470–

71, 568 A.2d 856, 860. As the Court of Special Appeals explained in Needle:

       The objective of the Rule is to fine-tune the judicial process by eliminating
       the abuses arising from . . . litigation that is clearly without merit. The
       inherent danger . . . is that [overzealous] pursuit of the objective may result
       in . . . stifling the enthusiasm or chilling the creativity that is the very
       lifeblood of the law.
                                        *      *     *
       Free access to the courts is an important and valuable aspect of an effective
       system of jurisprudence, and a party possessing a colorable claim must be
       allowed to assert it without fear of suffering a penalty more severe than that
       typically imposed on defeated parties.

Id. at 470–72, 568 A.2d 856, 860. (internal quotations omitted) (internal citations omitted).




                                             13
       Rule 1-341 requires a court to make two separate findings, each with different, but

related, standards of review. Inlet Assocs. v. Harrison Inn Inlet, Inc., 324 Md. 254, 267–

68, 596 A.2d 1049, 1056 (1991). The judge must first find that the conduct of a party

during a proceeding, in defending or maintaining the action, was without substantial

justification or was done in bad faith. Id. An appellate court reviews this finding for clear

error or an erroneous application of the law. Id. Upon review, the evidence is viewed “in

a light most favorable to the prevailing party.” Liberty Mut. Ins. Co. v. Md. Automobile

Ins. Fund, 154 Md. App. 604, 609, 841 A.2d 46, 49 (2004). The burden of demonstrating

that a court committed clear error falls upon the appealing party. Sydnor v. Hathaway, 228

Md. App. 691, 726, 142 A.3d 658, 678, cert. denied, 450 Md. 442 (2016). So long as

“there is any competent material evidence to support the factual findings of the [] court,

those findings cannot be held to be clearly erroneous.” Major, 97 Md. App. at 531, 631

A.2d at 132.

       Next, the judge must separately find that the acts committed in bad faith or without

substantial justification warrant the assessment of attorney’s fees. Inlet Assocs., 324 Md.

at 267–68, 596 A.2d at 1056. An appellate court reviews this finding under an abuse of

discretion standard. Id. So long as the hearing judge exercises his or her discretion

reasonably, an appellate court will not reverse the judgment under review. See University

of Maryland Medical System Corp. v. Kerrigan, 456 Md. 393, 401, 174 A.3d 351, 356

(2017) (“[A]ppellate courts should be reticent to substitute their own judgment for that of

the trial court unless they can identify clear abuse[.]”) (internal quotation marks omitted).



                                             14
       In order to find that a party owes attorney’s fees pursuant to Rule 1-341, a court

must first find that the action was brought in either bad faith or without substantial

justification. URS Corp. v. Fort Myer Construction Corp., 452 Md. 48, 72, 156 A.3d 753,

767 (2017). Although a finding of bad faith may overlap with a finding of no substantial

justification, the two prongs operate disjunctively and as a necessary step prior to the

imposition of attorney’s fees. See, e.g., Blanton v. Equitable Bank, Nat’l Ass’n, 61 Md.

App. 158, 163, 485 A.2d 694, 697 (1985). In the context of Rule 1-341, we have defined

bad faith as “vexatiously, for the purpose of harassment or unreasonable delay, or for other

improper reasons.” Inlet Assocs., 324 Md. at 268, 596 A.2d at 1056.

       Because there are no findings by the hearing judge that Petitioner acted in bad faith,

we have nothing under the bad faith prong of Rule 1-341 to review.                   Century I

Condominium Ass’n, Inc. v. Plaza Condominium Joint Venture, 64 Md. App. 107, 116, 494

A.2d 713, 718 (1985) (“[B]ecause there is no definite indication of the judge’s views of

the facts, there is no opportunity for the application of the clearly erroneous rule.”) (internal

citation omitted).7

       For a claim or litigation position to lack substantial justification, a party must have

no “reasonable basis for believing that the claims would generate an issue of fact for the


7
  “To impose sanctions under Rule 1-341(a), a court must make an explicit finding that a
party conducted litigation either in bad faith or without substantial justification.” URS
Corp. v. Fort Myer Construction Corp., 452 Md. 48, 72, 156 A.3d 753, 767 (2017)
(emphasis added). It may have been entirely reasonable for the trial court in this case to
find that Petitioner acted in bad faith in bringing a wrongful discharge action only after a
breakdown of contractual negotiations. Because the trial court failed to make an explicit
finding of bad faith on the record as is required by the law established by this Court in URS
Corp., we would merely be speculating as to the basis of the trial court’s findings.
                                               15
fact finder,” see Inlet Assocs., 324 Md. 254, 268, 596 A.2d at 1056, and the claim or

litigation position must not be “fairly debatable, [must] not [be] colorable, or [must] not

[be] within the realm of legitimate advocacy.” See URS Corp., 452 Md. at 72–73, 156

A.3d at 768 (footnotes omitted). It is legal error for a court “to determine a lack of

substantial justification from the vantage point of judicial hindsight because hindsight,

judicial or otherwise, is always 20/20, irrespective of any astigmatism foresight may

suffer.” Bishop’s Garth Assocs. Ltd. P’ship, 75 Md. App. at 222, 540 A.2d at 1179 (citing

Century I Condominium Ass’n, Inc. v. Plaza Condominium Joint Venture, 64 Md. App.

107, 118, 494 A.2d 713, 719 (1985)); see also Needle, 81 Md. App. at 476, 568 A.2d at

862–63 (“Lack of substantial justification, we said, may not be determined from the

vantage point of judicial hindsight.”); Kelley v. Dowell, 81 Md. App. 338, 342–43, 567

A.2d 521, 523 (1990) (“[T]he trial judge, in awarding attorney’s fees, engaged in precisely

the type of judicial hindsight . . . that we found to be erroneous in Legal Aid v. Bishop’s

Garth.”).

       While avoiding the trap of utilizing hindsight, a court must conduct “an examination

of the merits” under the totality of the circumstances presented to the court when assessing

whether a claim has substantial justification. See Kelley, 81 Md. App. at 344, 567 A.2d at

524; Bohle, 78 Md. at 639, 554 A.2d at 830.

       Where a party has no evidence to support its allegations, the proceedings lack

substantial justification from the outset. See Worsham v. Greenfield, 187 Md. App. 323,

342–43, 978 A.2d 839, 850 (2009) (explaining that “there was not one scintilla of

evidence” to support the claims alleged and that the claims were not substantially justified

                                            16
because “[they] lack[ed] any basis in law or fact” (citing Johnson v. Baker, 84 Md. App.

521, 529, 581 A.2d 48, 52 (1990)) (emphasis added); DeLeon Enterprises, Inc. v. Zaino,

92 Md. App. 399, 418, 608 A.2d 828, 838 (1992) (explaining that where there was no

evidence of an essential element of misrepresentation, the parties, nonetheless, lacked

substantial justification to continue their suit after discovery).

          Additionally, frivolous claims, or claims that “indisputably ha[ve] no merit” lack

substantial justification. Blanton, 61 Md. App. at 165–66, 485 A.2d at 698. In explicating

the distinction between frivolous and non-frivolous actions, the Court of Special Appeals

stated:

          The filing of an action or defense or similar action taken for a client is not
          frivolous merely because the facts have not first been fully substantiated or
          because the lawyer expects to develop vital evidence only by discovery.
          Such action is not frivolous even though the lawyer believes that the client’s
          position ultimately will not prevail. The action is frivolous, however, if the
          client desires to have the action taken primarily for the purpose of harassing
          or maliciously injuring a person or if the lawyer is unable either to make a
          good faith argument on the merits of the action taken or to support the action
          taken by a good faith argument for an extension, modification or reversal of
          existing law.

Bishop’s Garth Assocs. Ltd. P’ship, 75 Md. App. at 221–22, 540 A.2d at 1179; see also

Inlet Assocs., 324 Md. at 268, 596 A.2d at 1056 (explaining that an action is frivolous if

“the lawyer is unable either to make a good faith argument on the merits of the action taken

or to support the action taken by a good faith argument for extension, modification or

reversal of existing law”). The much frowned-upon “kitchen sink” approach to pleading

may well happen to fall under the rubric of frivolous claims worthy of the imposition of

attorney’s fees. Beery, 89 Md. App. at 103, 597 A.2d at 527 (“[R]equiring opposing


                                               17
counsel to defend a ‘kitchen sink’ type of pleading containing multiple claims strung

together without any critical thought given to the applicability or merits of each claim

[may] very well result in being assessed attorney’s fees[.]”).          Likewise, evidence

supporting a litigation position must be genuine in order to provide substantial justification

to the challenge. See Old Frederick Rd., LLC v. Wiseman, 213 Md. App. 513, 530, 74 A.3d

820, 830 (2013) (“Serio’s creation of a fake contract suggests that his challenge to

Wiseman’s contract was not a genuine challenge.”).

       Although evidence must be genuine in order to support a finding of substantial

justification for a claim, questions of credibility are factual issues to be resolved by the

finder of fact, and the mere finding that testimony or evidence lacks credibility does not,

in itself, create a basis for attorney’s fees. See Bishop’s Garth Assocs. Ltd. P’ship, 75 Md.

App. at 223, 540 A.2d at 1179 (“[I]t is the province of the jury to assess credibility when

confronted with conflicting testimony. The fact that a jury may believe one witness instead

of others does not mean that the party whose witnesses were not believed defended in ‘bad

faith’ or ‘without substantial justification.’”). A claim that advances a reasonable position

in light of legal ambiguity has substantial justification. See Toliver v. Waicker, 210 Md.

App. 52, 72, 62 A.3d 200, 212, cert. denied, 432 Md. 213 (2013) (holding that there was

no error for a trial court to deny a request for sanctions when there remained an open

question as to the status of the law in that case); see also Newman v. Reilly, 314 Md. 364,

380–82, 550 A.2d 959, 967–68 (1988) (explaining that Mr. Reilly had substantial

justification for his cause of action based upon his interpretation of an ambiguous statute).



                                             18
       When considering whether a claim lacks substantial justification, the lack thereof

cannot be found exclusively on the basis that “a court rejects the proposition advanced by

counsel and finds it to be without merit.” State v. Braverman, 228 Md. App. 239, 260, 137

A.3d 377, 389 (2016). Generally, survival of summary judgment indicates that a claim

likely has substantial justification. Braverman, 228 Md. App. at 261, 137 A.3d at 390–91

(“Yet, if those issues were sufficiently novel, difficult, and debatable to justify dismissing

portions of the complaint and denying cross-motions for summary judgment, they must

also have been sufficient to justify the State in defending the case.”). Survival of motions

for judgment may generate a presumption of substantial justification for claims. Needle,

81 Md. App. at 479, 568 A.2d at 864 (“If the evidence was sufficiently debatable to deny

the [three] motions [for judgment] throughout the trial, it was sufficient to justify Gerst in

bringing and continuing the case.”); see also Havilah Real Property Servs., LLC v. Early,

216 Md. App. 613, 630–31, 88 A.3d 875, 885–86 (2014) (affirming the holding in Needle

that survival of motions for summary judgment and judgment at trial creates a presumption

of a claim having substantial justification). And, merely because a cause of action is

dismissed does not mean a party brought the claim without substantial justification. See

Black v. Fox Hills N. Cmty. Ass’n, Inc., 90 Md. App. 75, 84, 599 A.2d 1228, 1232 (1992)

(“Rule 1-341 applies only when a suit is patently frivolous and devoid of any colorable

claim.”).

       In the present case, we review three of Petitioner’s claims to determine if the hearing

judge appropriately concluded that each of the claims lacked substantial justification.

First, we address the claims of fraudulent inducement and negligent misrepresentation

                                             19
together because neither claim survived Respondents’ motion for summary judgment.

With regard to the claim for fraudulent inducement, the hearing judge explained: “At

summary judgment, this Court found that Dr. Christian failed to establish any material

misrepresentation made by [Respondents] and failed to show that [Respondents] had any

intent to defraud Dr. Christian.” The hearing judge then explained the basis of this finding

as follows:

       In Dr. Christian’s deposition she said that she consulted with her mentors
       about the opportunity and decided to take the position. Dr. Christian did not
       mention any representations by [Respondents] that caused her to enter [into]
       the employment contract. Because Dr. Christian failed to bring forth a
       fraudulent misrepresentation, this claim was also without substantial
       justification.

Then, in finding that “Dr. Christian failed to plead or prove any facts to support a claim of

[n]egligent [m]isrepresentation,” the hearing judge explained: “There is no evidence that

Dr. Hamersley intended Dr. Christian to act on any omission or negligent

misrepresentation,” and he compared this to being “[s]imilar to the issue of [f]raud in the

[i]nducement.”

       The hearing judge was not clearly erroneous in concluding that the fraudulent

inducement and negligent misrepresentation claims brought by Petitioner had no

substantial justification. Petitioner contends that the hearing judge should have been

persuaded that there was substantial justification for the two claims.8 Given the deference


8
 Petitioner urges that we consider, primarily, United States v. Campbell, as well as other
cases, as legal support for her belief that Respondents engaged in fraudulent activity. 845
F.2d 1374 (6th Cir. 1988). Campbell involved a doctor who billed for unperformed and
unnecessary treatments and who was then convicted of 34 counts of mail fraud and 18
                                                                           (continued . . .)
                                             20
owed to a court when reviewing for clear error, we disagree with Petitioner’s contention.

This Court agrees with the findings of the hearing judge that there was not even “a scintilla

of evidence” showing either that Respondents’ intent was to defraud Petitioner or that

Respondents misrepresented, explicitly or by omission, material information in order to

induce Petitioner to enter into an employment agreement.9 See Worsham, 187 Md. App.

at 342–43, 978 A.2d at 850; see also See Starke v. Starke, 134 Md. App. 663, 680–81, 761

A.2d 355, 364 (2000) (“It is virtually, albeit perhaps not totally, impossible to find

reversible error in [the decisional phenomenon of not being persuaded].”). No inference

based on the evidence presented to the hearing judge or arguments made in this case

convinces us that Petitioner “had a reasonable basis for believing that the [fraudulent

inducement and negligent misrepresentation] claims would generate an issue of fact,” see

Inlet Assocs., 324 Md. at 268, 596 A.2d at 1056, or that Petitioner’s claims were “fairly

debatable, [] colorable,” or otherwise “within the realm of legitimate advocacy,” see URS


(. . . continued)
counts of false claims against the federal government. Id. at 1375. The holding involved
rulings on unavailable witnesses, authentication, and the use of videotaped depositions, as
well as the admission of testimony from former patients and some physical evidence such
as checks. See, e.g., id. at 1377–83. Then, the opinion addresses the procedures performed
by the doctor. The court concluded that the procedures could not be considered medically
effective based on the evidence. Id. at 1383. Thus, the jury could have inferred that the
doctor performed such services in order to bill for them without the patients incurring harm.
Id. It is unclear how this case supports any of Petitioner’s arguments given the factual
dissimilarities with the present case.
9
 Petitioner fails to explain how any evidence arising after entering into the employment
agreement would substantially justify her fraudulent inducement and negligent
misrepresentation claims. And, none of these facts rebuts the findings of the hearing judge
made with regard to wrongful termination.

                                             21
Corp., 452 Md. at 72–73, 156 A.3d at 768. Because the fraudulent inducement and

negligent misrepresentation claims fail the objective standard set forth in Inlet Assocs. and

fall outside the zone of what is considered legitimate advocacy, the hearing judge did not

commit clear error in holding that the claims lacked substantial justification.

        Turning to the wrongful termination claim alleged by Petitioner, this claim differs

from the previously discussed claims because it survived summary judgment and a motion

for judgment. The claim was eventually disposed of after Respondents’ renewed motion

for judgment. The hearing judge summarized the allegations asserted by Petitioner as a

claim for constructive discharge based upon these assertions: unethical billing practices,

Respondents’ mistreatment of Petitioner, and Respondents’ denial of access to rooms

containing patient records. The hearing judge then found that Petitioner attempted to

negotiate her employment agreement to increase her “opportunity to purchase” a greater

interest in the practice as well as “a more favorable calculation of her bonuses” in addition

to receiving higher “malpractice insurance coverage” as a financial benefit to Dr. Christian

prior to her departure from the practice. The hearing judge concluded that “the evidence

presented by Dr. Christian was not even close” because Petitioner brought the claim for

wrongful termination only when compensation negotiations, which she initiated, broke

down.

        Based upon our review of the record, we hold that the hearing judge did not commit

clear error in concluding that Petitioner had no substantial justification for her wrongful

termination claim. The hearing judge found that “[t]hese claims [surrounding wrongful

discharge] are inconsistent with Dr. Christian’s actions,” which is tantamount in every way

                                             22
to stating that the claim was “not within the realm of legitimate advocacy.” See URS Corp.,

452 Md. At 72–73, 156 A.3d at 768. We pointed out, in Inlet Assocs., that judges are

presumed to know the law and properly apply it. 324 Md. at 270, 596 A.2d at 1057.

Petitioner, in the present case, has not rebutted this presumption based upon the facts

presented.

       Petitioner sought greater involvement in Dr. Hamersley’s medical practice and

claimed that the practice and its principal were involved in unethical billing procedures.

The contradiction inherent in Petitioner’s actions undercuts the notion that she “had a

reasonable basis for believing [her wrongful termination claim] would generate an issue of

fact for the fact finder.” See Inlet Assocs., 324 Md. At 268, 596 A.2d at 1056. That

Petitioner wanted a greater financial stake in the practice than what had been negotiated in

her employment agreement is entirely inconsistent with a claim of constructive discharge.

Nevertheless, Petitioner contends that because she believed the billing practices to be

unethical, she had generated a question of fact that would overcome any alleged lack of

substantial justification. Petitioner fails to cite any legal support for this proposition.

Moreover, the hearing judge specifically addressed this argument in his findings. He

pointed out that even if she believed Respondents were engaging in unethical practices,

Petitioner still attempted to negotiate an employment agreement with greater financial

gains with knowledge of those practices. In our view, Petitioner’s argument begs the

question: if the billing practices were so bad, why would she bargain to increase her

financial benefit knowing that changes in the billing practices were not part of the

agreement? Viewing the evidence in a light most favorable to the prevailing party,

                                            23
Respondents, we see no reason to reverse the trial court’s finding of no substantial

justification. Because the wrongful termination claim fails the objective standard set forth

in Inlet Assocs. and falls outside the zone of what is considered legitimate advocacy, the

hearing judge did not commit clear error in holding that the claim lacked substantial

justification.

       A court need not decide at the outset of a trial whether a claim has substantial

justification in order to avoid falling into the pitfall of utilizing hindsight and committing

legal error. Here, the hearing judge was unable to make a final determination about the

merit of the wrongful termination claim brought by Petitioner until the close of all the

evidence. The hearing judge did state, on the record in response to the motion for summary

judgment on the wrongful termination claim, that he believed there was “a factual dispute

that need[ed] to be litigated.” Although the fact that a claim has survived summary

judgment or a motion for judgment and therefore generates a presumption that there is

substantial justification for the position, the presumption can be rebutted and was rebutted

here. Specifically, one aspect of the basis for granting the renewed motion for judgment

arose after Respondents called a billing expert to testify that Respondents’ billing

procedures complied with customary billing practices. That testimony was not challenged

by Petitioner, who called no opposing expert or even cross-examined Respondents’ witness

on the subject. The fact that it was not clear to the trial judge until the close of all the

evidence that there was no “reasonable basis” for the litigation position taken by Petitioner

regarding her wrongful termination claim is not dispositive in this case. It is significant

that the hearing judge carefully weighed all of the evidence presented prior to ruling on the

                                             24
renewed motion for judgment.         See Maryland Rule 2-519(a)–(b) (“[T]he court may

proceed, as the trier of fact, to determine the facts and to render judgment against the

plaintiff or may decline to render judgment until the close of all the evidence. . . . [T]he

court shall consider all evidence and inferences . . . .”). The hearing judge’s ruling on the

renewed motion for judgment rebuts the notion that Petitioner had substantial justification

for her claim of wrongful termination.

                                              III.

       In light of the severity of the imposition and the rarity with which a court ought to

impose such fees under Rule 1-341, the second step in determining an award of attorney’s

fees under Rule 1-341 is a determination of how much, if any, in fees should be awarded.

Ordering attorney’s fees to be paid by an adverse party who brought a claim in bad faith or

without substantial justification is within the discretion of the court, as is the discretion to

not award attorney’s fees. DeLeon Enterprises, Inc., 92 Md. App. at 419, 608 A.2d at 838

(“Rule 1-341 provides only that a court may require the offending party to pay reasonable

expenses and thus permits the court to exercise its discretion not to award fees despite the

existence of the predicate for doing so.”) (cleaned up).

       A party must demonstrate, by a preponderance of the evidence, that it has the right

to the amount of attorney’s fees sought. Diamond Point Plaza Ltd. P’ship v. Wells Fargo

Bank, N.A., 400 Md. 718, 761, 929 A.2d 932, 957 (2007). A court must make findings of

fact regarding its award of attorney’s fees, and those findings must be made on the record.

Barnes, 126 Md. App. at 106, 727 A.2d at 435–36 (“[A] court may not impose [attorney’s

fees] under Rule 1-341 without rendering specific findings of fact on the record as to a

                                              25
party’s bad faith or lack of substantial justification . . . . Hence, a court must denote with

particularity how its award corresponds with a party’s misconduct[.]”). The findings of

the amount of fees awarded must be clearly delineated lest the court abuse its discretion.

See Miller v. Miller, 70 Md. App. 1, 12–13, 519 A.2d 1298, 1304 (1987) (concluding that

“even though there may be a basis for an award of some counsel fees and costs pursuant to

the rule, the award of all such fees and costs is, on this record, arbitrary and clearly wrong”).

The basis must be ascertainable in order to survive appellate review. See Talley v. Talley,

317 Md. 428, 438, 564 A.2d 777, 782 (1989) (vacating an award for attorney’s fees where

the court did not explain the basis for awarding attorney’s fees).

       One such finding a court must make in order to award attorney’s fees is that the fees

requested by the aggrieved party were incurred by the party requesting the fees.

Braverman, 28 Md. App. at 265, 137 A.2d at 392. The fees incurred, therefore, act as a

ceiling on what is recoverable by a party under Rule 1-341. See Seney v. Seney, 97 Md.

App. 544, 552, 631 A.2d 139, 143 (1993) (“When, however, a party does not incur any

expense for attorney’s fees, those fees cannot be reimbursed.”); Frison v. Mathis, 188 Md.

App. 97, 106, 981 A.2d 57, 62 (2009) (“These cases make clear that, pursuant to the plain

language of Rule 1-341, the attorney’s fees recoverable are limited to those that reimburse

the party for actual expenses incurred.”).

       A court must also make a finding that the fees requested by the aggrieved party are

reasonable.    The party seeking an award of attorney’s fees bears the burden of

demonstrating the reasonableness of the attorney’s fees sought. Brown v. Brown, 195 Md.

App. 72, 123, 5 A.3d 1144, 1173 (“In Maryland, a party seeking reimbursement of fees

                                               26
bears the burden to present evidence concerning their reasonableness.”) (citing Sczudlo v.

Berry, 129 Md. App. 529, 550, 743 A.2d 268, 279 (1990) (internal quotation marks

omitted)). The court must make a finding that the fees incurred were reasonable. Barnes,

126 Md. App. at 106, 717 A.2d at 436. This determination of what fees incurred were

reasonable must provide for “reimbursement of expenses, including reasonable counsel

fees, actually incurred.” U.S. Health, Inc. v. State, 87 Md. App. 116, 130–31, 589 A.2d

485, 492 (1991) (emphasis added); see also Major, 97 Md. App. at 537, 631 A.2d at 135

(“There, attorney’s fees . . . were well documented and considered reasonable.”). In

making findings regarding the amount of attorney’s fees to impose on a party, the court

may consider a number of factors, such as

       evidence submitted by counsel showing time spent defending an unjustified
       or bad faith claim or defense, the judge’s knowledge of the case and the legal
       expertise required, the attorney’s experience and reputation, customary fees,
       and affidavits submitted by counsel.

Major, 97 Md. App. at 540, 631 A.2d at 137. So long as the imposed fees are not arbitrary,

the court will not have abused its discretion. Id. at 541–42, 631 A.2d at 137–38. The

findings must be on the record in order for the court not to abuse its discretion in imposing

attorney’s fees. Sczudlo v. Berry, 129 Md. App. 529, 552, 743 A.2d 268, 280 n.3 (1999)

(“The [court], however, must affirmatively state, for the record . . . the reasonableness of

attorney’s fees.”).

       An award of attorney’s fees must be apportioned based on the particular claims

requiring compensation and must be limited to those claims in order to be reasonable. See

Barnes, 126 Md. App. at 106, 727 A.2d at 436 (“Moreover, in cases involving multiple


                                             27
causes of action . . . a court must make specific findings of fact as to which of the litigant’s

attorney’s fees and expenses are attributable to the maintenance of the meritless claims.”);

Beery, 89 Md. App. at 102, 597 A.2d at 527 (“Where only part of a proceeding was

maintained in bad faith or without substantial justification, however, the aggrieved party

may have a great deal of difficulty in separating expenses incurred in opposing one part of

his opponent’s claim or defense from the remaining part[s.]”). In Beery, the Court of

Special Appeals advised that the gold standard in situations involving multiple claims

would be, “An attorney who intends to claim compensation under Rule 1-341 for defending

a multiple-count claim in which at least one count has colorable merit may have to keep

records that accurately reflect what time is expended on specific aspects of the case, in

order to meet the burden of proof on that issue.” Id. Yet, as this Court has previously held,

“[b]ecause such a precise delineation may not always be practicable, however, we do not

regard it as a sine qua non of the right to recover, for to conclude otherwise would, in many

cases, deny all recovery where some recovery is clearly warranted.” Diamond Point Plaza

Ltd. P’ship, 400 Md. at 761, 929 A.2d at 957–58.

       When a court has abused its discretion in imposing attorney’s fees, the appropriate

remedy is to vacate the award and remand for further proceedings to develop the factual

basis for how the court chooses to exercise its discretion. Talley, 317 Md. at 438, 564 A.2d

at 782; Miller, 70 Md. App. at 13, 519 A.2d at 1304 (“On remand, the court must again

consider whether, and to what extent it should award fees and costs pursuant to the rule.”).

       This Court has mindfully and attentively scoured the record for any basis upon

which the hearing judge awarded $300,000 in attorney’s fees to Respondent. We find none.

                                              28
The only finding of fact related to attorney’s fees conducted by the hearing judge was that

the actual amount of attorney’s fees requested consisted of $555,905.81.10 Absent findings

in the record, an appellate court has no means to review a court’s exercise of discretion to

award attorney’s fees. See Fowler v. Printers II, Inc., 89 Md. App. 448, 487, 598 A.2d

794, 813 (1991) (“Without such a finding, it is impossible for an appellate court to review

the circuit court’s decision.”).    The Honorable Howard S. Chasanow provided the

following sage wisdom regarding Rule 1-341 motions for attorney’s fees: “[I]n too many

cases, the pleadings that evidence the most bad faith and the least justification are motions

requesting costs and attorney’s fees.” Zdravkovich, 323 Md. at 212, 592 A.2d at 504. In

the present case, the hearing judge may very well have had a reasonable basis for imposing

$300,000 in attorney’s fees based upon his findings that Petitioner lacked substantial

justification for her claims. However, the hearing judge’s rationale as to how he arrived at

$300,000 does not appear in the record. Accordingly, we affirm the judgment of the Court

of Special Appeals to vacate the award of attorney’s fees granted by the hearing judge.

Additionally, we remand for findings that are specific to the calculation of attorney’s fees

as those fees relate to the litigation expenses incurred, consistent with our holding.



10
   For effective appellate review, appellate courts necessarily must receive records that
reflect the basis for how the trial court calculated the amount of attorney’s fees. See Fowler
v. Printers II, Inc., 89 Md. App. 448, 487, 598 A.2d 794, 813 (1991). Records rich in
explanation are necessary not only because of the possible complexity of some claims
having substantial justification and others not having substantial justification, and not only
because a court may deviate from the findings made regarding the total amount incurred
by the aggrieved party, but also because these factors compound the difficulty of an
appellate court’s review of how a court adduced the amount of fees imposed, such as is the
case here.
                                             29
                                               IV.

         The second question raised in the petition for certiorari is whether this Court should

adopt Fox v. Vice, 563 U.S. 826, 131 S. Ct. 2205, 180 L. Ed. 2d 45 (2011). Fox presented

the issue of “whether and to what extent a court may award fees to a defendant under [42

U.S.C.] § 198811 when a plaintiff asserts both frivolous and non-frivolous claims.” 563

U.S. at 832, 131 S. Ct. at 2212, 180 L. Ed. 2d at 53. The case involved a successful chief

of police candidate who sued his former electoral opponent as well as the town of Vinton,

Louisiana for both state and federal law violations. Fox, the elected chief of police, filed

suit against his former opponent, Vice, and the town of Vinton (collectively “Vice”) for

defamation and violations of 42 U.S.C. § 1983, grounded in Vice’s interference with Fox’s

right to seek public office. Id. at 830, 131 S. Ct. 2211, 180 L. Ed. 2d at 52. Vice removed

the case to federal district court, where he, thereafter, prevailed on a motion for summary




11
     In relevant part, 42 U.S.C. § 1988 states the following:

         (b) Attorney’s fees
         In any action or proceeding to enforce a provision of sections 1981, 1981(a), 1982,
         1983, 1985, and 1986 of this title, title IX of Public Law 92-318 [20 U.S.C.A. §
         1681 et seq.], the Religious Freedom Restoration Act of 1993 [42 U.S.C.A. §
         2000bb et seq.], the Religious Land Use and Institutionalized Persons Act of 2000
         [42 U.S.C.A. § 2000cc et seq.] title VI of the Civil Rights Act of 1964 [42 U.S.C.A.
         § 2000d et seq.], or section 13981 of this title, the court, in its discretion, may allow
         the prevailing party other than the United States, a reasonable attorney’s fee as part
         of the costs, except that in any action brought against a judicial officer for an act or
         omission taken in such officer’s judicial capacity such officer shall not be held liable
         to any costs, including attorney’s fees, unless such action was clearly in excess of
         such officer’s jurisdiction.

                                                30
judgment on the § 1983 claims. Id. The federal court remanded the case to state court for

adjudication of the remaining state-law claims.

       In the federal district court, Vice requested an award of attorney’s fees pursuant to

42 U.S.C. § 1988 on the grounds that Fox’s claims were without merit. Vice “submitted

attorney billing records estimating the time spent on the whole suit, without differentiating

between the federal and state-law claims.” Id. at 830, 131 S. Ct. at 2212, 180 L. Ed. 2d at

52. The District Court granted Vice’s motion for attorney’s fees without requiring Vice to

segregate the work done on the state law claims from his work on the federal law claims.

Id. According to the district court, segregation of work performed for the frivolous and

non-frivolous claims “was unnecessary because the ‘various claims arose out of the same

transaction and were so interrelated that their prosecution or defense entailed proof or

denial of essentially the same facts.” Id. at 831, 131 S. Ct. at 2212, 180 L. Ed. 2d at 52. A

divided Fifth Circuit panel affirmed.

       The United States Supreme Court vacated the judgment and remanded the case. Id.

at 841, 131 S. Ct. at 2218, 180 L. Ed. 2d at 59. When deciding how a trial court allocates

fees to defendants “in a lawsuit involving a mix of frivolous and non-frivolous claims”, the

Supreme Court reaffirmed the “but-for” test as the appropriate standard. Id. at 835–37,

131 S. Ct. at 2214–16, 180 L. Ed. 2d at 55–56. Recognizing that the but-for standard “may

in some cases allow compensation to a defendant for attorney work relating to both

frivolous and non-frivolous claims,” the Supreme Court explained that the “dispositive

question is not whether attorney costs at all relate to a non-frivolous claim, but whether the



                                             31
costs would have been incurred in the absence of the frivolous allegation.” Id. at 837, 838,

131 S. Ct. at 2216, 180 L. Ed. 2d at 56, 57.

         The Supreme Court cautioned trial courts that the “determination of fees ‘should not

result in a second major litigation.’” Id. at 838, 131 S. Ct. at 2216, 180 L. Ed. 2d at 57

(quoting Hensley v. Eckerhart, 461 U.S. 424, 437, 103 S. Ct. 1933, 1941, 76 L. Ed. 2d 40,

53 (1983)). Although the petitioning party must substantiate his request for fees with

appropriate documentation, “trial courts need not, and indeed should not, become green-

eyeshade accountants.” Id. The Court explained that the “essential goal in shifting fees

(to either party) is to do rough justice, not to achieve auditing perfection.” Id. Finally, the

Supreme Court reminded appellate courts when reviewing a trial court’s determination of

an allocation of an attorney’s time, the reviewing court “must give substantial deference to

these determinations[] in light of ‘the [trial] court’s superior understanding of the

litigation.’” Id. (“We can hardly think of a sphere of judicial decisionmaking in which

appellate micromanagement has less to recommend it.”). The Court remanded the case to

the district court. Id. at 840, 131 S. Ct. at 2217, 180 L. Ed. 2d 45.

         Petitioner asks us to adopt the standard set forth in Fox, which was based on an

award of attorney’s fees to defendants pursuant to 42 U.S.C. § 1988. At the outset, we note

that we have never previously relied upon § 1988 to interpret Rule 1-341. Indeed, the

appropriate federal analogue to Rule 1-341 is Federal Rule of Civil Procedure 11.12 See


12
     In relevant part, Fed. R. Civ. P. 11 states:

         (b) Representations to the Court. By presenting to the court a pleading, written
                                                                             (continued . . .)
                                                    32
Johnson v. Baker, 84 Md. App. 521, 543, 581 A.2d 48, 59 (1990) (discussing how Rule 1-

341 differs in purpose from Fed. R. Civ. P. 11); see also Legal Aid Bureau, Inc. v. Bishop’s

Garth Associates L.P., 75 Md. App. 214, 222, 540 A.2d 1175, 1179 (1988) (explaining that

the federal analogue to Rule 1-341 is Fed. R. Civ. P. 11).

       Moreover, the context in which an award of attorney’s fees pursuant to § 1988 arises

is distinct from that in which an award of attorney’s fees is granted pursuant to Rule 1-341.

Section 1988 applies only in civil rights cases, where, typically, a prevailing party has

“corrected a violation of federal law and, in doing so, has vindicated Congress’s statutory

purposes.” Fox, 563 U.S. at 834, 131 S. Ct. at 2214, 180 L. Ed. 2d at 54. Rule 1-341, in




(. . . continued)
         motion, or other paper—whether by signing, filing, submitting, or later advocating
         it—an attorney or unrepresented party certifies that to the best of the person’s
         knowledge, information, and belief, formed after an inquiry reasonable under the
         circumstances:
         (1) it is not being presented for any improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation;
         (2) the claims, defenses, and other legal contentions are warranted by existing law
         or by a nonfrivolous argument for extending, modifying, or reversing existing law
         or for establishing new law;
         (3) the factual contentions have evidentiary support or, if specifically so identified,
         will likely have evidentiary support after a reasonable opportunity for further
         investigation or discovery; and
         (4) the denials of factual contentions are warranted on the evidence or, if specifically
         so identified, are reasonably based on belief or a lack of information.

       (c) Sanctions
       (1) In general. If, after notice and a reasonable opportunity to respond, the court
       determines that Rule 11(b) has been violated, the court may impose an appropriate
       sanction on any attorney, law firm, or party that violated the rule or is responsible
       for the violation. Absent exceptional circumstances, a law firm must be held jointly
       responsible for a violation committed by its partner, associate, or employee.

                                               33
contrast, applies to litigation positions by any party in any context where a party has

advanced a position in bad faith or without substantial justification.           See generally

Braverman, 228 Md. App. at 253–65, 137 A.3d at 384–92 (discussing an award for fees

pursuant to § 1988 and an award for fees under Rule 1-341, both of which the Circuit Court

granted).

       The purposes of the fee-shifting statutes differ as well. Section 1988 was intended

specifically to balance, for reasons of equity, incentives for plaintiffs’ attorneys to take

civil rights cases against creating incentives for plaintiffs’ attorneys to bring frivolous

claims. See Blanchard v. Bergeron, 489 U.S. 87, 93, 95, 109 S. Ct. 939, 944, 945, 103 L.

Ed. 2d 67 (1989) (stating § 1988 was implemented “to make sure that competent counsel

was available to civil rights plaintiffs” and “to ensure effective access to the judicial process

for persons with civil rights grievances.”); see Christiansburg Garment Co. v. EEOC, 434

U.S. 412, 420, 98 S. Ct. 694, 700, 54 L. Ed. 2d 648 (1978) (explaining “that while Congress

wanted to clear the way for suits to be brought under [Title VII], it also wanted to protect

defendants from burdensome litigation having no legal or factual basis.”); cf. Beery, 89

Md. at 102, 597 A.2d at 526–27 (“[T]he court must be guided by the principle that . . .

despite our occasional use of the word ‘sanction,’ [Rule 1-341] is not punitive but is

intended merely to compensate the aggrieved party for their reasonable costs and expenses,

including reasonable attorney’s fees[.]”).

       Notwithstanding the distinctions between § 1988 and Rule 1-341, Fox’s reasoning

is consistent with our jurisprudence.        Fox, thus, affirms our caselaw, not only for

determining how attorney’s fees should be allocated in cases where frivolous claims exist

                                               34
alongside non-frivolous claims, but also for how hearing judges, as well as their appellate

counterparts, should consider attorney fees awards.

       To the extent that Fox stands for the proposition that parties are “not entitled to

[attorney’s] fees arising from [] non-frivolous charges,” see Fox, 563 U.S. at 834, 131 S.

Ct. 2214, 180 L. Ed. 2d at 54, that proposition is well established in our jurisprudence. See

Barnes., 126 Md. App. at 106, 727 A.2d at 436; Beery, 89 Md. at 102, 597 A.2d at 527.

Fox applied a “but-for” test to frivolous claims, and, although Maryland courts have not

framed it in those terms, the principle is consistent with our caselaw. Barnes, 126 Md.

App. at 106, 727 A.2d at 436 (“[I]n cases involving multiple causes of action . . . a court

must make specific findings of fact as to which part of the litigant’s attorney’s fees and

expenses are attributable to the maintenance of the meritless claims.”). Furthermore,

       a party seeking ‘sanctions’ under Rule 1-341, i.e., reimbursement of
       reasonable expenses including reasonable attorney’s fees, incurred in
       opposing an unjustified or bad faith claim or defense, must not only establish
       the bad faith or lack of justification but also the expenses actually incurred
       as a result thereof. . . . Where only part of a proceeding was maintained in
       bad faith or without substantial justification . . . . [a] post facto arbitrary
       apportionment of generalized time records will not suffice.

Beery, 89 Md. at 102, 597 A.2d at 527 (emphasis added).

       In Fox, the Supreme Court acknowledged the tension inherent in fee-shifting when

it warned that courts should not become “green-eyeshade accountants” and cautioned

against attorney’s fees hearings resulting in a “second major litigation.” 563 U.S. at 838,

131 S. Ct. at 2216, 180 L. Ed. 2d at 57. This notion is entirely consistent with what this

Court has previously observed:



                                             35
       A precise allocation is not always practicable, however. . . . [I]t may not
       always be possible to make a precise allocation of time or expenses among
       [multiple] claims. . . . It is not reasonable to expect a lawyer to have in tow
       an industrial engineer with a stop watch to measure how much time was
       devoted to one claim or another. . . . Because such a precise delineation may
       not always be practicable, however, we do not regard it as a sine qua non of
       the right to recover, for to conclude otherwise would, in many cases, deny
       all recovery where some recovery is clearly warranted.

Diamond Point Plaza Ltd., 400 Md. at 761, 929 A.2d at 957–58 (emphasis omitted). It is

the duty of a court to accomplish “rough justice, not [] auditing perfection” when

determining what attorney’s fees to award under the circumstances. Fox, 563 U.S. at 838,

131 S. Ct. at 2216, 180 L. Ed. 2d at 57. Accordingly, a court “must [first] find that [a]

proceeding was maintained or defended in bad faith and/or without substantial justification.

. . . Second, [a court] must find that the bad faith and/or lack of substantial justification

merits the assessment of costs and/or attorney’s fees.” Inlet Assocs., 324 Md. at 267–68,

596 A.2d at 1056. Lastly, a court may then award reasonable attorney’s fees based upon

“the expenses actually incurred as a result” of the litigation position or positions that

lacked substantial justification or were brought in bad faith. Beery, 89 Md. App. at 102,

597 A.2d at 527.

                                             V.

       In conclusion, we find no error committed by the hearing judge when he found that

Petitioner’s claims of fraudulent inducement, negligent misrepresentation, and wrongful

termination lacked substantial justification; therefore, we affirm the findings of the hearing

judge. In light of the lack of articulation in the record of the hearing judge’s basis for

determining the amount of attorney’s fees to award Respondents, we conclude that the


                                             36
hearing judge abused his discretion when he awarded $300,000 in attorney’s fees. The

proper remedy consistent with Maryland law is to vacate the award of attorney’s fees and

remand for additional fact finding, on the record, on the question of the proper amount of

attorney’s fees to be awarded, if any.


                                                JUDGMENT OF THE COURT OF
                                                SPECIAL APPEALS AFFIRMED.
                                                CASE REMANDED TO THAT
                                                COURT WITH DIRECTIONS TO
                                                REMAND THE CASE TO THE
                                                CIRCUIT     COURT       FOR
                                                MONTGOMERY COUNTY FOR
                                                FURTHER        PROCEEDINGS
                                                CONSISTENT     WITH     THIS
                                                OPINION. COSTS TO BE PAID BY
                                                PETITIONER.




                                           37